Citation Nr: 1719506	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  14-10 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an effective date earlier than August 31, 2012 for the grant of service connection for left lower extremity quadriceps tendon tear with osteoarthritis, status post repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Notice of this decision was mailed to the Veteran on March 1, 2013.

In August 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) in order to afford the Veteran a hearing as he requested.  The Veteran attended an informal hearing conference in front of a Decision Review Officer (DRO) in October 2014.  A summary of the informal hearing conference is in the Veteran's file.  The Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

Additional issues were before the Board in August 2014, and those issues were addressed in a separate August 2014 Board Remand.  The other issues remanded by the Board in August 2014 are still being developed by the AOJ and are not ready for appellate review.  The Board will conduct appellate review of those issues once the requested development in the separate August 2014 remand is completed, if necessary.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, VA received the Veteran's initial application for service-connected compensation benefits for left lower extremity quadriceps tendon tear with osteoarthritis, status post repair,  on October 21, 2011.


CONCLUSION OF LAW

The criteria for an effective date of October 21, 2011, for the grant of service connection for left lower extremity quadriceps tendon tear with osteoarthritis, status post repair, have been met.  38 U.S.C.A. §§ 5101(a), 5102, 5103, 5103A, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.156(c) (2005), 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).

In this case, the appeal arises from the initial award of service connection.  The request for an earlier effective date is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103 (a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Once a Notice of Disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

In January 2014, the Veteran was provided the required Statement of the Case discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations and readjudicated the issue.  38 U.S.C.A. § 7105 (2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, service personnel records, and indicated private medical records have been obtained.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The appellant has not identified any pertinent evidence that remains outstanding.

As noted above, the instant appeal has been previously remanded for further development.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has undertaken appropriate efforts to locate any separate medical appeals folder/VHA file.  It appears that many records related to his claims adjudicted by the VHA are in the VBMS and Virtual VA e-folders.  The Board concludes that all efforts have been exhausted in obtaining records from these sources and further efforts would be futile.  Further, the Board grants the claim for an earlier effective date and the Veteran does not contend that he filed a claim related to his left lower extremity quadriceps tendon tear with osteoarthritis on a date earlier than the effective date being granted by the Board.

The Board finds that the duties to notify and assist have been met with regard to the claim for entitlement to an earlier effective date for service connection for left lower extremity quadriceps tendon tear with osteoarthritis, status post repair, so no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Further, the purpose behind the notice requirement has been satisfied because the appellant and his representative have been afforded a meaningful opportunity to participate effectively in the processing of the claim, to include the opportunity to present pertinent evidence.

Earlier Effective Date Laws and Analysis

The appellant has contended, for example in May 2013, that the effective date for the award of service connection for left lower extremity quadriceps tendon tear with osteoarthritis, status post repair, should be as early as August 2011 because that is when he claims the tendon tear was diagnosed.

The February 2013 rating decision granted entitlement to service connection for left lower extremity quadriceps tendon tear with osteoarthritis, status post repair, effective August 12, 2012, which was considered the date of claim.

Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  The "date entitlement arose" has been interpreted to mean the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  38 U.S.C.A. § 5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication indicating intent to apply for one or more benefits.  An informal claim must also be in writing.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); see also Szemraj v. Principi, 357 F.3d 1370 (2004) (defining when the "identification" requirement of 38 C.F.R. § 3.155(a) is met). 

VA is required to look to all communications from the appellant, which may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196 (1992).  The date of receipt is the date when a claim, information or evidence was received at VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).

As a claim for benefits was not received within the year after discharge, the effective date for entitlement to service connection would be the later of the date of receipt of the claim or the date entitlement arose. 

On October 21, 2011, the Veteran submitted a request to the Foreign Countries Operations of Veterans Affairs Canada.  Notably, the Veteran is currently a resident of Canada.  According to the October 21, 2011 statement, he requested support for his physiotherapy noting that his orthopedic surgeon explained that his long term use of prednisone for various problems, including his service-connected asthma and sinusitis, probably weakened certain ligaments and tendons which can make them more susceptible to damage and tear.  At that time he reported that he has required physiotherapy since August 29th of that year.  In November 2011, he submitted additional private treatment records noting his need for physiotherapy and that he had surgery to repair his left lower extremity quadriceps tendon tear in September 2011.  Another December 2011 statement from the Veteran reflects that his VA surgeon supports a connection between the prednisone use for service-connected conditions) and the tendon tear.  Subsequent correspondence dated in April 2012 from VA Health Administration Center (HAC) in Denver, Colorado indicates that the Veteran's October 2011 request for coverage for physiotherapy should be referred to the Rating Board to determine service connection of his injury.

The Board finds that the initial October 2011 correspondence from the Veteran evidences a belief in entitlement to a benefit, specifically the belief that his tendon injury is secondary to his service connected asthma and sinusitis.  Therefore, this statement constitutes at least an informal claim for benefits as it is evidence of a desire to seek a benefit and identifies the benefits sought.  See 38 C.F.R. § 3.1(p). Another claim for entitlement to service connection for left lower extremity quadriceps tendon tear with osteoarthritis, status post repair, was received by VA in August 2012 which was treated as the only claim pending, however the October 21, 2011 claim had not been adjudicated.  Therefore, an effective date of October 21, 2011 is warranted for entitlement to service connection for left lower extremity quadriceps tendon tear with osteoarthritis, status post repair.

The Board notes that the Veteran requests an effective date of August 30, 2011 and his representative has requested an effective date of September 2, 2011, the date of the surgery to repair his left tendon tear.  See October 2014 DRO hearing summary.  However, there is no correspondence in the file prior to October 21, 2011, which could be construed as a claim for service connection for left lower extremity quadriceps tendon tear with osteoarthritis, status post repair.  To the extent that medical records evidence that he had eft lower extremity quadriceps tendon tear with osteoarthritis, status post repair, prior to October 21,2011, medical records, without some action from the Veteran, do not constitute a claim; they are not a communication or action received from the claimant indicating intent to apply for an identified benefit. See Brokowski v. Shinseki, 23 Vet. App. 79, 84   (2009); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27  (Fed. Cir. 2006) (holding that there must be some intent expressed to apply for benefits and endorsing the Court's holding in Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek ... service connection[.]")).  VA cannot know that a veteran wishes to seek benefits for a particular disability until he initiates a claim.  In this case, VA could not have known of the Veteran's left lower extremity quadriceps tendon tear with osteoarthritis, status post repair, because it did not receive the medical records until after the October 21, 2011 claim.  The Veteran did not file a claim, as prescribed by the regulations, prior to October 21, 2011; therefore, the appropriate effective date for the grant of service connection for left lower extremity quadriceps tendon tear with osteoarthritis, status post repair is October 21, 2011.  See 38 C.F.R. §§ 3.1 (p), 3.115, 3.816(c)(1)-(2).  



ORDER

Entitlement to an earlier effective date of October 21, 2011, for the award of service connection for left lower extremity quadriceps tendon tear with osteoarthritis, status post repair, is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


